DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter: “bend-free” in claims 9, 12 and 15 (applicant’s profile in Figs. 1- 2 shows the profile with bends) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 recites: “a central longitudinal axis of which of which defines” in  lines 3-4 which should read: “a central longitudinal axis which defines”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 12, 15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 9 recites: “the radially inner profile section and the radially inner profile section extend continuously and bend free”. Claim 12 recites: “the profile is structured Claim 15 recites: “the profile is structured to extend continuously without a step and to be a bend-free”. It is unclear from the claims how the profile which is a wave-shaped as shown in applicant’s Figs. 1-2 would at the same time be bend-free. The metes and bounds of the claims are unclear.
Claim 17 is indefinite because the claim appears to be an incomplete sentence.
Claim 19 recites: “the radius of curvature”. It is unclear what this refers to. Does “radius of curvature” refers to the curvature of the profile, the transition section or the inner and outer profile section profile section? The metes and bounds of the claims are unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiland (US 5,087,176).
Regarding claim 1 Weiland teaches a disk spring (49a) (Figs. 1 and 5; Col. 5, lines 34-51) comprising:
an annular base body (Figs. 1 and 5), a central longitudinal axis of the base body which defines an axial direction of the base body (direction along shaft 18 in Figs. 1 and  5);


    PNG
    media_image1.png
    835
    923
    media_image1.png
    Greyscale


Regarding claim 2, Weiland teaches all the claimed limitations as stated above in claim 1. Weiland further teaches the base body has a first turning point and a second turning point (Weiland, annotated Fig. 5 above) in the profile which are both arranged in a common plane extending perpendicular to the axial direction (Weiland, annotated Fig. 5 above).
Regarding claim 3, Weiland teaches all the claimed limitations as stated above in claim 2. Weiland further teaches the first turning point and the second turning point and the common plane are arranged at a of the radially outer end point in relation to the axial direction (Weiland, annotated Fig. 5 above).
Regarding claim 4, Weiland teaches all the claimed limitations as stated above in claim 1. Boening further teaches the profile has a radially inner profile which is delimited radially inwards by the radially inner end point (Weiland, annotated Fig. 5 above) and a radially outer profile section delimited radially outward by the outer end point (Weiland, annotated Fig. 8 above) and disposed spaced apart from the radially inner profile section; the contour of the radially outer profile section is a mirroring of the a contour of the radially inner profile section relative to a mirror axis extending between the radially outer profile section and the radially inner profile section parallel to the central longitudinal axis of the base body and the contour of the radially outer profile section disposed offset to the contour of the radially inner profile section in the axial direction (Weiland, annotated FIG. 5 above). 
Regarding claim 5, Weiland teaches all the claimed limitations as stated above in claim 4. Weiland further teaches the radially inner profile section and the radially 
Regarding claim 6, Weiland teaches all the claimed limitations as stated above in claim 4. Weiland further teaches the base body has a first turning point and a second turning point (Weiland, annotated Fig. 5 above) in the profile which are both arranged in a common plane extending perpendicular to the axial direction (Weiland, annotated Fig. 5 above) and the radially inner profile section is delimited radially outwards by the second turning point (Weiland, annotated Fig. 8 above).
Regarding claim 7, Weiland teaches all the claimed limitations as stated above in claim 4. Weiland further teaches the radially inner minimum is arranged in the radially inner profile section and the radially outer minimum is arranged in the radially outer profile section (Weiland annotated Fig. 8 above).
Regarding claim 8, Weiland teaches all the claimed limitations as stated above in claim 4. Weiland further teaches the profile has a transition section profile section extending between the radially inner profile section and the radially outer profile section in which the intermediate maximum is arranged (Weiland annotated Fig. 5 above and annotated Fig. below).

    PNG
    media_image2.png
    742
    870
    media_image2.png
    Greyscale

Regarding claim 9, Weiland teaches all the claimed limitations as stated above in claim 8. Boening further teaches the two radially inner profile section and the radially outer profile section extend continuously and bend free into the transition profile section (Weiland annotated Fig. 5 above).
Regarding claim 10, Weiland teaches all the claimed limitations as stated above in claim 8. Weiland further teaches wherein the base body has a first turning point (Weiland, annotated FIG. 5 above), a second turning point (Weiland, annotated FIG. 5 above) and a third point in the profile (Weiland, annotated FIG. 5 above), the second turning point disposed radially between the first turning point and the third turning point 
the radially inner profile section adjoins the transition profile section adjoins the transition profile section at the second turning point (Weiland, annotated FIG. 5 above), and 
the radially outer profile section adjoins the transition profile section at the third turning adjoins the transition profile section at the third turning point (Weiland, annotated FIG. 5 above).
Regarding claim 11, Weiland teaches all the claimed limitations as stated above in claim 10. Weiland further teaches the third point in relation to the axial axis is offset with respect to the common plane in which the first turning point and the second turning point are arranged (Weiland annotated Fig. 5 above).
Regarding claim 12, as far definite and understood, Weiland teaches all the claimed limitations as stated above in claim 4. Weiland further teaches the profile is structured be at least one of a continuous and bend free (Fig. 5).
Regarding claim 13, Weiland teaches a variable turbine geometry for a turbocharger (Fig. 1, Col. 4, lines 24-49) comprising a bearing housing (22) (Figs. 1 and 5, Col. 4, lines 24-49) and a disk spring (49a) arranged on the bearing housing (Figs. 1 and 5), the disk spring comprising:
an annular base body (Figs. 1 and 5), a central longitudinal axis of the base body which defines an axial direction of the base body (direction along shaft 18 in Figs. 1 and  5);

Regarding claim 14, Weiland, teaches an exhaust gas turbocharger for an internal combustion engine of a motor vehicle comprising a compressor, a turbine (12) and a variable turbine geometry (Fig. 1, Col. 4, lines 24-49), the variable turbine geometry including a bearing housing (22) (Figs. 1-5) and a disk spring (49a) arranged on the bearing housing (Figs. 1 and 5), the disk spring including an annular base body (Figs. 1 and 5), a central longitudinal axis of the base body which defines an axial direction of the base body (direction along shaft 18 in Figs. 1 and  5);
wherein a profile of the base body in a profile plane containing the central longitudinal axis (direction along shaft 18 in Figs. 1 and  5) has a wave-shaped contour  (Figs. 1 and 5 and Weiland, annotated Fig. 5 above), with two minima including a radially inner minima including a radially inner minimum and a radially outer minimum (Weiland, annotated Fig. 5 above) and with an intermediate maximum disposed between the two minima (Weiland, annotated Fig. 5 above), the wave shaped contour extending from a radially inner end point to a radially outer end point arranged offset in 
Regarding claim 15, as far as definite, Weiland teaches all the claimed limitations as stated above in claim 1. Weiland further teaches the profile is structured to extend continuously without a step and to be bend free (Figs. 1 and 5).
Regarding claim 16, Weiland teaches all the claimed limitations as stated above in claim 1. Weiland further teaches the base body has a first turning point, a second turning point, and a third turning point in the profile, the second turning point disposed radially between the first turning point and the third turning point, the first turning point and the second turning point arranged in a common plane extending perpendicularly to the axial direction (Weiland annotated Fig. 5 above).
Regarding claim 17, Weiland teaches all the claimed limitations as stated above in claim 16. Weiland further teaches the profile has: a radially inner profile section extending between the inner radially end point and the second turning point, the radially inner minimum disposed in the radially inner profile section; a transition profile section extending between the second turning point and the third turning point, the intermediate maximum disposed in the transition profile; and a radially outer profile section extending between the third turning point and the radially outer end point, the radially outer minimum disposed in the radially outer profile section (Weiland annotated Fig. 5 above).
Regarding claim 18, Weiland teaches all the claimed limitations as stated above in claim 16. Weiland further teaches the waved-shaped contour defines a constant radius between the first turning point and the second turning point (Weiland annotated Fig. 5 above).

Claim(s) 1-9, 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boening et al. (US 2011/0014036 A1) hereinafter Boening.
Regarding claim 1, Boening teaches a disk spring (100) (Figs. 7A-8; para. 0047) comprising:
an annular base body (Figs. 7A-8; paras. 0042-0047), a central longitudinal axis (through hole 34) of the base body (Figs. 7A-8; paras. 0042-0047) which defines an axial direction of the base body (along shaft 28 in Fig. 8);
wherein a profile plane of the base body in a profile plane containing the central longitudinal axis has a wave-shaped contour  (Figs. 7A-8; paras. 0042-0047), with two minima including a radially inner minima including a radially inner minimum and a radially outer minimum (Figs. 7A-8, and Boening annotated Fig. 8 below)  and with an intermediate maximum disposed between the two minima (Figs. 7A-8, and Boening annotated Fig. 8 below), the wave shaped contour extending from a radially inner end point to a radially outer end point arranged offset in the axial direction with respect to the radially outer end (Figs. 7A-8, and Boening annotated Fig. 8 below).


    PNG
    media_image3.png
    504
    607
    media_image3.png
    Greyscale

Regarding claim 2, Boening teaches all the claimed limitations as stated above in claim 1. Boening further teaches the base body has a first turning point and a second turning point (Figs. 7A-8, and Boening annotated Fig. 8 above) in the profile which are both arranged in a common plane extending perpendicular to the axial direction (Figs. 7A-8, and Boening annotated Fig. 8 above).
Regarding claim 3
Regarding claim 4, Boening teaches all the claimed limitations as stated above in claim 1. Boening further teaches the profile has a radially inner profile which is delimited radially inwards by the radially inner end point (section from intermediate minimum to radially end point; Boening annotated Fig. 8 above) and a radially outer profile section delimited radially outward by the outer end point (section from the intermediate minimum to radially outer end point; Boening annotated Fig. 8 above) and disposed spaced apart from the radially inner profile section; the contour of the radially outer profile section is a mirroring of the a contour of the radially inner profile section relative to a mirror axis extending between the radially outer profile section and the radially inner profile section parallel to the central longitudinal axis of the base body and the contour of the radially outer profile section disposed offset to the contour of the radially inner profile section in the axial direction (Boening annotated Fig. 8 above and below).
	

    PNG
    media_image4.png
    713
    816
    media_image4.png
    Greyscale
 

Regarding claim 5, Boening teaches all the claimed limitations as stated above in claim 4. Boening further teaches the radially inner profile section and the radially outer profile section arranged with respect to one another by a same amount along the axial direction as the radially inner end point and the radially outer end point (Boening, annotated Figs. 8 above).
Regarding claim 6, Boening teaches all the claimed limitations as stated above in claim 4. Boening further teaches the base body has a first turning point and a second 
Regarding claim 7, Boening teaches all the claimed limitations as stated above in claim 4. Boening further teaches the radially inner minimum is arranged in the radially inner profile section and the radially outer minimum is arranged in the radially outer profile section (Boening annotated Fig. 8 above).
Regarding claim 8, Boening teaches all the claimed limitations as stated above in claim 4. Boening further teaches the profile has a transition section profile section extending between the radially inner profile section and the radially outer profile section in which the intermediate maximum is arranged (Boening annotated Figs. 8 above).
Regarding claim 9, Boening teaches all the claimed limitations as stated above in claim 8. Boening further teaches the two radially inner profile section and the radially outer profile section extend continuously and bend free into the transition profile section (Boening annotated Figs. 8 above).
Regarding claim 12, Boening teaches all the claimed limitations as stated above in claim 4. Boening further teaches the profile is structured be at least one of a continuous and bend free (Figs. 7A-8).
Regarding claim 13, Boening teaches a variable turbine geometry for a turbocharger (para. 0047) comprising a bearing housing (14) (Fig. 8, para. 0047) and a disk spring (100) arranged on the bearing housing (Fig. 8), the disk spring comprising:

wherein a profile plane of the base body in a profile plane containing the central longitudinal axis has a wave-shaped contour  (Figs. 7A-8; paras. 0042-0047), with two minima including a radially inner minima including a radially inner minimum and a radially outer minimum (Figs. 7A-8, and Boening annotated Fig. 8 above)  and with an intermediate maximum disposed between the two minima (Figs. 7A-8, and Boening annotated Fig. 8 above), the wave shaped contour extending from a radially inner end point to a radially outer end point arranged offset in the axial direction with respect to the radially outer end point (Figs. 7A-8, and Boening annotated Fig. 8 above).
Regarding claim 14, Boening teaches an exhaust gas turbocharger for an internal combustion engine of a motor vehicle comprising a compressor, a turbine (12) and a variable turbine geometry (paras. 0001-0006, 0047), the variable turbine geometry including a bearing housing (14) (Fig. 8) and a disk spring (100) arranged on the bearing housing (Fig. 8; Figs. 0042), the disk spring including an annular base body (Figs. 7A-8; paras. 0042-0047), a central longitudinal axis (through hole 34) of the base body (Figs. 7A-8; paras. 0042-0047) which defines an axial direction of the base body (along shaft 28 in Fig. 8);
wherein a profile of the base body in a profile plane containing the central longitudinal axis has a wave-shaped contour  (Figs. 7A-8; paras. 0042-0047), with two minima including a radially inner minima including a radially inner minimum and a radially outer minimum (Figs. 7A-8, and Boening annotated Fig. 8 above)  and with an 
Regarding claim 15, as far as definite, Boening teaches all the claimed limitations as stated above in claim 1. Boening further teaches the profile is structured to extend continuously without a step and to be bend free (Figs. 7A-8).
Regarding claim 16, Boening teaches all the claimed limitations as stated above in claim 1. Boening further teaches the base body has a first turning point, a second turning point, and a third turning point in the profile, the second turning point disposed radially between the first turning point and the third turning point, the first turning point and the second turning point arranged in a common plane extending perpendicularly to the axial direction (Boening annotated Fig. 8 above).
Regarding claim 17, Boening teaches all the claimed limitations as stated above in claim 16. Boening further teaches the profile has: a radially inner profile section extending between the inner radially end point and the second turning point, the radially inner minimum disposed in the radially inner profile section; a transition profile section extending between the second turning point and the third turning point, the intermediate maximum disposed in the transition profile; and a radially outer profile section extending between the third turning point and the radially outer end point, the radially outer minimum disposed in the radially outer profile section (Boening annotated Fig. 8 above).
Regarding claim 18, Boening teaches all the claimed limitations as stated above in claim 16. Boening further teaches the waved-shaped contour defines a constant .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland.
Franks teaches all the claimed limitations as stated above in claim 18 but does, not appear to explicitly disclose that:
 a distance between the radially inner minimum and the common plane relative to the axial direction is approximately ¼ of the radius of curvature,
a radial distance between the radially inner end point and the radially inner minimum is equal to the radius of curvature plus two times an axial distance between the radially inner end pint and the radially outer end point.
 However, a careful examination of the specification reveals that no criticality for the specific distance has been shown nor any reason as to why the disk spring applicant with the claimed distance would operate any different than the disk spring of Weiland, and Applicant has not disclosed that this design with the specific distance provides an advantage, is used for a particular purpose, or solves a stated problem. Hence this design for the  distance between the radially inner minimum and the  is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the disk spring of Weiland, and Applicant’s invention, to perform equally well with the distance taught by Weiland or the claimed angles, because both would perform the same function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed distance disk spring of Weiland in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0237343 A1 and US 2017/0298761 A1 each discloses a disk spring positioned against a bearing housing in a turbocharger but fail to disclose that a profile of the disk spring is a wave-shaped.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745